Citation Nr: 1024514	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  06-17 560A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a back disability.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for right knee 
meniscectomy residuals.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for right knee 
meniscectomy residuals. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from July 1980 
to July 1985 and in the Army from April 1986 to October 1988.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Roanoke, Virginia 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The Board has recharacterized the issues as petitions to 
reopen for new and material evidence as both issues were 
subject to prior unappealed RO decisions.  38 C.F.R. § 3.156; 
Boggs v. Peake, 520 F.3d 1330 (Fed Cir. 2008).  
Notwithstanding the RO's decision to reopen the claim, the 
preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed by the Board before the Board may consider the 
underlying claim on its merits.  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).  Consequently, the issue 
before the Board is the threshold question of whether new and 
material evidence has been received, as set out on the title 
page.

The Board requested a Veterans Health Administration (VHA) 
medical opinion regarding the issues in this case in December 
2008.  The opinion was provided in January 2009.  The Veteran 
submitted an April 2009 response to the medical opinion.  The 
appeal came before the Board during the same month.  The RO 
did not review this item of evidence, and the Veteran did not 
waive his right to review by an agency of original 
jurisdiction (AOJ).  The Board remanded the appeal in April 
2009 to afford an AOJ, in this instance the Appeals 
Management Center (AMC), an opportunity to review and 
readjudicate these issues in light of the additional 
evidence.  The AMC issued an April 2010 supplemental 
statement of the case.  The issues are now ready for 
appellate review on the merits.  

FINDINGS OF FACT

1.  The April 1998 rating decision denying service connection 
for a back disability is final.

2.  The February 1996 rating decision denying service 
connection for right knee meniscectomy residuals is final.

3.  The medical opinions regarding a nexus between the 
Veteran's service connected left knee disability and his 
present back and right knee disabilities are new and material 
evidence.

4.  The persuasive medical evidence is against a finding that 
the Veteran's present back disability is secondary to his 
service connected left knee disability or is otherwise 
related to service, including on a presumptive basis.  

5.  The persuasive medical evidence is against a finding that 
the Veteran's present right knee disability is related to his 
service connected left knee disability or was permanently 
aggravated during service. 


CONCLUSIONS OF LAW

1. The April 1998 rating decision denying service connection 
for a back disability is final.  38 U.S.C.A. § 7105 (West 
2002).
	
2. New and material evidence has been received to reopen a 
claim for service connection for a back disability.  38 
U.S.C.A. §§ 5107, 5108, 7104, 7105 (West 2002); 38 C.F.R. §§ 
3.156, 3.159 (2009).

3. The February 1996 rating decision denying service 
connection for right knee meniscectomy residuals is final.  
38 U.S.C.A. § 7105 (West 2002).
	
4. New and material evidence has been received to reopen a 
claim for service connection for a back disability.  38 
U.S.C.A. §§ 5107, 5108, 7104, 7105 (West 2002); 38 C.F.R. §§ 
3.156, 3.159 (2009).

5.  The criteria for the establishment of service connection 
for a back disability are not met.  38 U.S.C.A. §§ 1131, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2009).

6.  The criteria for the establishment of service connection 
for right knee  meniscectomy residuals are not met.  38 
U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.306, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Petitions to reopen for new and material evidence

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not later be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 
2002).  The exception to this rule is 38 U.S.C.A. § 5108, 
which provides that if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).  

The last final disposition for the claim of service 
connection for a back disability was an April 1998 RO 
decision.  The RO denied the claim on the lack of medical 
evidence suggesting a nexus between service and the present 
back disability.  For the claim of service connection for 
right knee meniscectomy residuals, the last final disposition 
was in a February 1996 RO rating decision.  The RO denied the 
claim as the evidence was insufficient to show a permanent 
aggravation of a preexisting right knee disorder.  

Since both RO decisions, the Veteran has submitted numerous 
private medical records and statements by R.O., MD.  
Additionally, VA examination reports are of record.  Dr. R.O. 
submitted two letters, dated in June 2005 and January 2006, 
expressing his opinion that the Veteran's back and right knee 
disabilities are secondary to the altered gait caused by the 
service connected left knee disability.    

These letters are plainly new as they were received following 
the last final denials by the RO.  They are also material 
since they indicate that the Veteran's back and right knee 
disabilities are related to his service connected left knee 
disability.  This evidence helps to substantiate a missing 
element in the Veteran's prior service connection claims.  
Thus, the Veteran has submitted new and material evidence, 
and the petitions to reopen are granted.  38 C.F.R. § 3.156.





II.  Service connection

Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim. 38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Also, certain chronic diseases, including degenerative joint 
disease/ arthritis, may be presumed to have been incurred 
during service if manifested to a compensable degree within 
one year of separation from active military service.  38 
U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For any disability which is proximately due to, or results 
from, another disease or injury for which service connection 
has been granted shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  Any increase in severity 
of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice- 
connected disease or injury.  38 C.F.R. § 3.310(b); see also 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Every Veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence or 
medical judgment is such as to warrant a finding that the 
disease or injury existed before acceptance and enrollment, 
and was not aggravated by such service.  38 U.S.C.A. § 1111.

In order to rebut the presumption of sound condition under 38 
U.S.C. § 1111, the government must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service, and that the disease or injury was not 
aggravated by service.  Wagner v. Principi, 370 F.3d 1089 
(Fed. Cir. 2004).

To satisfy the second requirement for rebutting the 
presumption of soundness, the government must rebut a 
statutory presumption of aggravation by showing, by clear and 
unmistakable evidence, either that (1) there was no increase 
in disability during service, or (2) any increase in 
disability was "due to the natural progression" of the 
condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 
2006).

The clear and unmistakable evidentiary standard applies to 
the burden to rebut the presumption, but this standard does 
not require the absence of conflicting evidence. Kent v. 
Principi, 389 F.3d 1380, 1383 (Fed. Cir. 2004).

The provisions of 38 U.S.C.A. § 1153 provide criteria for 
determining when a pre-existing disability has been 
aggravated.  Under the statute, a preexisting injury or 
disease will be considered to have been aggravated by active 
military, naval, or air service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153.  Temporary or 
intermittent flare-ups during service of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, not just the 
symptoms, has worsened. Hunt v. Derwinski, 1 Vet. App. 292, 
297 (1991); see also 38 C.F.R. § 3.306(b).

Evidence

Service treatment records from March 1983 showed that the 
Veteran experienced back pain.  In January 1986, a physician 
examined the Veteran's left knee.  He noted that the Veteran 
had a lateral meniscectomy, but had no current problems.  
Clinical examination showed a full range of motion with a 
note of some instability of the right knee.  In May 1987, the 
Veteran complained of increased right knee pain.  Examination 
showed a full range of motion without evidence of instability 
or laxity.  The examiner diagnosed intrapatella tendonitis.  

Service treatment records include a Medical Evaluation Board 
(MEB) summary.  The summary cited the Veteran's medical 
history both prior to and during active service and a current 
physical examination.  The MEB physician concluded that the 
Veteran's right knee problems existed prior to service.  

The Veteran underwent a VA examination in December 1988.  The 
examiner noted the history of the Veteran injuring his right 
knee prior to service and undergoing a meniscectomy with 
satisfactory recovery.  During service, the Veteran injured 
his left knee in 1983 and had an open meniscectomy performed 
with excellent results.  Examination showed slight discomfort 
of the right knee upon movement, but the joint was stable.  
The Veteran's gait was also found to be normal.  The examiner 
diagnosed bilateral chronodomalcia of the knees.  

Private medical records from November 1993 show that the 
Veteran complained of back pain starting in approximately 
April 1993.  The physician noted that the Veteran's 
occupation as a postal worker required him to stand on his 
feet for prolonged periods of time.  X-rays returned normal.  
He diagnosed low back pain syndrome with possible herniated 
or bulging disc on the left side.  

The Veteran underwent another arthroscopy with partial medial 
meniscectomy in September 1994.  For his back, in December 
1995, the Veteran underwent a microdisckectomy operation of 
right L5-S1 segments.  

Private treatment records from approximately 1993 through 
2005 show treatment for bilateral knee and back pain.  

There are three medical opinions by R.O., MD of record.  In 
the first opinion, dated February 2003, Dr. R.O. stated that 
he began treating the Veteran for his knee pain in 1994.  He 
strongly believed that the Veteran's right knee disability 
was permanently aggravated during military service.  In June 
2005, Dr. R.O. noted that the Veteran continued to seek 
treatment for bilateral knee pain from him and opined that it 
is more likely than not that the right knee and back 
disability are secondary to the service connected left knee 
disability.  He explained that the altered gait due to left 
knee pain caused the secondary disabilities.  Dr. R.O. 
submitted an updated opinion in January 2006, which addressed 
the post-service right knee injury.  He stated that the post-
service right knee injury was secondary to the left knee 
disability.  

The Veteran was afforded a VA examination for his back and 
right knee disabilities.  In August 2005, VA provided a spine 
examination.  The Veteran reported experiencing back pain 
during service.  The examiner noted that the Veteran was not 
found to have any disorders of the spine until December 1995 
when testing showed right disc herniation at L4/5 and L5/S1.  
The Veteran underwent a laminectomy.  Clinical examination 
showed some limitation of motion of the forward flexion and 
extension.  The examiner also noted tenderness at the L5 
level.  He diagnosed degenerative disc disease of the lumbar 
spine with residual pain and some limitation of motion.  He 
opined that it is less likely the back disorder is related to 
the service connected left knee disability.  He explained 
that the degenerative disc disease is associated with a 
precipitating event, which in this case would be the 1995 
work related injury.  Shortly following the work related 
injury, the Veteran underwent laminectomy of the spine, 
supporting the assertion that the work related injury in 1995 
caused the present back disability.  

The Veteran was provided a May 2006 VA examination for his 
right knee.  He reported injuring his right knee prior to 
service.  Following service, the knee gradually worsened 
culminating in a 1994 surgery.  The Veteran limits his 
occupational and domestic activities due to knee pain.  
Clinical examination revealed limited extension and flexion 
of the right knee, partially due to pain.  The examiner 
diagnosed status post partial meniscectomy prior to service 
with residual and status post surgery with residuals.  He 
opined that it is less likely that the present right knee 
disorder is related to the service connected left knee 
disorder.  He explained that the Veteran had a right knee 
injury prior to service and following service.  He opined 
that these two non-service related injuries contributed more 
to the present right knee disorders than the service 
connected left knee disability.  

Due to the positive and negative medical opinions, the Board 
obtained a Veterans Health Administration (VHA) opinion 
regarding the Veteran's theory that his right knee disability 
is secondary to his service connected left knee disability.  
38 C.F.R. § 20.901.  In January 2009, a VA orthopedic surgeon 
provided a medical opinion based on a thorough review of the 
claims file.  He recited the Veteran's medical history.  In 
sum, he observed that the Veteran had a direct injury to his 
left knee during active service.  The Veteran injured his 
right knee prior to service and following service and then 
injured his back following service.  The VA surgeon carefully 
considered whether the left knee disability affected either 
the back or right knee disorders in any manner.  He found 
that the temporal relationship of the knee arthroscopies, nor 
the right knee findings at the arthroscopies, support such a 
relationship.  He noted that Dr. R.O. failed to consider the 
preexisting right knee injury.  He found that the record 
showed that the subsequent right knee and back injuries were 
appropriately defined and treated as occupational injuries.  
The VA surgeon concluded that any additional relationships, 
such as linking the left knee disability to additional 
disabilities, is unproven conjecture.   Thus, he believed 
that both the right knee disability and back disability are 
not caused, aggravated, or otherwise related to the service 
connected left knee disability. 

The record shows that the Veteran underwent an arthroscopic 
partial meniscectomy for his left knee in January 2009.  

In April 2009, the Veteran submitted a response to the 
January 2009 VHA opinion.  He asserted that the VHA opinion 
referred to the possibility of alternative hypothesis and the 
Board must carefully consider Dr. R.O.'s opinions. 

Analysis 

The Veteran asserts that his present back and right knee 
disabilities are related to an altered gait due to his 
service connected left knee disability.  The preponderance of 
the evidence is against the Veteran's assertion.  

As an initial matter, the Veteran's right knee was subject to 
a preexisting disorder prior to entering active service.  
38 C.F.R. § 3.306.  The Veteran's January 1986 Army entrance 
examination showed that the Veteran had a right knee surgery 
prior to service and a May 1987 service treatment record 
references a right knee meniscectomy in 1979.  Thus, the 
Board must consider whether an aggravation of the preexisting 
right knee disability occurred.  38 C.F.R. §§ 3.304, 3.306.  
For service connection of the right knee disability as 
secondary to the left knee disability to be warranted, the 
evidence must show that the service connected left knee 
disability caused an increased severity of the preexisting 
right knee disability beyond the normal progression.  
38 C.F.R. § 3.310.    

Since the Veteran is asserting a theory of secondary service 
connection, the pertinent issue for these claims is whether 
there is probative medical evidence showing that the 
Veteran's present back and right knee disabilities are 
related to his service connected left knee disability.  Dr. 
D.O. submitted three letters stating his belief that the 
Veteran's right knee and back disabilities are secondary to 
his service connected left knee disability.  He believed the 
Veteran's gait was permanently altered by the left knee 
disability; resulting in additional stress to the back and 
right knee.  He also opined that the right knee injury in 
1995 was due to the service connected left knee disability.  

By contrast, the VA examination reports dated August 2005 and 
May 2006 and the January 2009 VHA opinion clearly reflect the 
view that the evidence of record does not support a finding 
of additional disability caused by the Veteran's service 
connected left knee disability.  These medical opinions also 
have significant probative value on account of the fact that 
the doctors reviewed the Veteran's prior medical records in 
conjunction with rendering the opinions, including service 
treatment records.  See Owens v. Brown, 7 Vet. App. at 429, 
433 (1995) (an opinion that is based upon a review of the 
medical evidence has more probative value than one based 
merely on the Veteran's reported history); see also Miller v. 
West, 11 Vet. App. 345, 348 (1998) (bare conclusions without 
a factual predicate in the record are not considered 
probative).  

Where there is conflicting medical evidence, it is the 
responsibility of the Board to weigh the evidence and 
determine where to give credit and where to withhold the 
same.  Evans v. West, 12 Vet. App. 22, 30 (1998).  Greater 
weight may be placed on one medical professional's opinion 
over another, depending on factors such as reasoning employed 
by the medical professionals and whether or not, and the 
extent to which, they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  
In assessing evidence such as medical opinions, the failure 
of the physician to provide a basis for his opinion goes to 
the weight or credibility of the evidence in the adjudication 
of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 
379, 382 (1998).  Other factors for assessing the probative 
value of a medical opinion are the physician's access to the 
claims file and the thoroughness and detail of the opinion.  
See Prejean v. West, 13 Vet. 444, 448-9 (2000). 

The Board finds the January 2009 VHA opinion to be more 
persuasive than the medical opinions expressed in Dr. D.O.'s 
letters.  The VHA surgeon's opinion is persuasive since it is 
based on review of the claims file including service 
treatment records and Dr. D.O.'s medical opinions.  
Gabrielson, supra.; Owen, supra.  Dr. D.O. did not explain 
why the Veteran's right knee injury prior to service and his 
post service occupational injury had a lesser effect than the 
left knee disability.  Similarly, he did not explain why the 
post service back injury is less related to the present back 
disorders.  Meanwhile, the VA orthopedic surgeon authoring 
the January 2009 VHA opinion carefully considered Dr. D.O.'s 
theory of causation and rejected it.  He considered the 
Veteran's right knee and back disabilities to be sufficiently 
explained by the occupational injury during civilian 
employment and the right knee disorder noted prior to 
service.  He considered any findings that these disabilities 
were in any way aggravated or caused by the left knee 
disability as speculation.  The Board finds the explanations 
contained in the January 2009 VHA opinion more consistent 
with the record.  The persuasive medical evidence does not 
support the Veteran's assertion that the right knee and back 
disabilities are secondary to the left knee disability.  See 
id.

The Board has considered whether service connection on a 
direct or presumptive basis is appropriate and does not find 
that it is warranted.  38 C.F.R. §§ 3.303, 3.306, 3.307, 
3.309.  Although a May 1987 service treatment record shows a 
complaint of right knee pain, there is no finding of any 
injury or treatment for a chronic back or right knee disorder 
to suggesting an initial manifestation or permanent 
aggravation.  The evidence does not show that arthritis was 
initially manifested within a year of service.  See id.  In 
sum, the preponderance of the evidence is against the service 
connection claims for a right knee disability and a back 
disability.  The claims are denied.  38 C.F.R. §§ 3.303, 
3.306, 3.307, 3.309, 3.310.  

III.  Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in October 2002, 
October 2004, August 2005, and March 2006 letters.  The 
Veteran had an opportunity to submit evidence in light of 
these notices before the RO.  Additionally, the Board notes 
the March 2006 letter contained notice concerning how a 
disability rating and an effective date for the award of 
benefits are assigned in cases where service connection is 
warranted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Since these notice letters provided information 
on how to substantiate an underlying service connection 
claim, no prejudice inures to the Veteran by granting his 
petitions to reopen and reviewing the claims on the merits.  
Bernard v. Brown, 4 Vet.App. 384 (1993).

The Board must insure that the record complies with all past 
remand directives.  See Stegall v. West, 11 Vet. App. 268 
(1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In 
April 2009, the Board remanded these issues for the RO/AMC to 
consider evidence submitted since its last adjudication.  The 
RO/AMC issued an April 2010 Supplemental Statement of the 
Case showing review of the additional evidence.  Thus, the 
record complies with the instructions contained in the April 
2009 Board remand.   

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either 
obtained, or made sufficient efforts to obtain, records 
corresponding to all treatment for the claimed disorder 
described by the Veteran.  Additionally, the Veteran was 
afforded a VA spine examination in August 2005 and a VA right 
knee examination in May 2006 that were fully adequate for the 
purposes of adjudication.  A VHA opinion by an orthopedic 
surgeon is also of record.  The VA examination reports 
reflect a full review of the claims file, interview of the 
Veteran, physical examination, and medical opinions by 
appropriately qualified healthcare providers.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  The VHA opinion includes 
an extensive discussion and analysis of the claims by a 
medical expert.  See id.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

The petition to reopen a claim of service connection for a 
back disability is granted, to this extent only.

The petition to reopen a claim of service connection for 
right knee meniscectomy residuals is granted, to this extent 
only.

Service connection for a back disability is denied.

Service connection for right knee meniscectomy residuals is 
denied. 



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


